United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3191
                                   ___________

Rhetta Levally,                      *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Arkansas.
                   1
Larry G. Massanari, Commissioner,    *
Social Security Administration,      *         [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: June 7, 2001

                               Filed: June 12, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________




      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
PER CURIAM.

       Rhetta Levally appeals the district court’s2 order affirming the Commissioner’s
denial of disability insurance benefits. Ms. Levally alleged disability since October,
1996, from right-shoulder pain and numbness and right-arm swelling and discoloration.
After a hearing, an administrative law judge (ALJ) determined Ms. Levally retained the
residual functional capacity (RFC) to perform the full range of sedentary work; and
although she could not perform her past relevant work, based on the Medical-
Vocational Guidelines (Grids) she was not disabled. Having carefully reviewed the
record, see Dunahoo v. Apfel, 241 F.3d 1033, 1037 (8th Cir. 2001) (standard of
review), we affirm.

       Ms. Levally first argues that the ALJ improperly discredited her subjective
complaints. We disagree. After citing the factors in Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984), the ALJ specified multiple inconsistencies in the record on
which he relied to discredit Ms. Levally. See Hogan v. Apfel, 239 F.3d 958, 962 (8th
Cir. 2001) (deference to ALJ’s opinion is appropriate when ALJ explicitly discredits
claimant and gives good reasons for doing so).

       Ms. Levally also challenges the RFC findings. The record shows, however, that
the ALJ properly considered Ms. Levally’s testimony as to her alleged work-related
restrictions (to the extent it was not discredited), the observations of her treating
physicians and her friend, and the medical records, as required. See 20 C.F.R.
§§ 404.1545(a), 404.1546 (2001) (responsibility for determining RFC rests with ALJ;
determination should be based on all relevant evidence, including claimant’s own
description of limitations, observations of treating physicians and others, and medical

      2
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Beverly Stites Jones, United States Magistrate Judge for the Western District of
Arkansas.
                                          -2-
records). Contrary to Ms. Levally’s assertion, the record reflects that the ALJ did
consider her alleged pain, as his RFC findings were more limited than those of the
Social Security Administration physicians, and sedentary work requires the least
amount of physical exertion. See 20 C.F.R. § 404.1567(a) (2001) (defining sedentary
work).

      Ms. Levally next contends that the ALJ did not fully and fairly develop the
record by arranging a psychological consultative examination. This argument also fails,
because there was enough evidence in the record to determine whether her alleged
medical and mental impairments were disabling. See 20 C.F.R. § 404.1517 (2001).

       Finally, Ms. Levally asserts that because of her multiple nonexertional
impairments, the ALJ erred by relying on the Grids, and that the ALJ failed to identify
specific jobs she could perform. Obesity, heart and upper-extremity problems, fatigue,
incontinence, and depression can cause nonexertional limitations. See 20 C.F.R.
§ 404.1569a(c) (2001) (nonexertional limitations affect ability to meet non-strength-
related job demands). But because the ALJ explicitly and properly discredited
Ms. Levally’s related subjective complaints, it was proper to rely on the Grids to find
her not disabled, see Reynolds v. Chater, 82 F.3d 254, 258-59 (8th Cir. 1996); and the
Grids obviated the need to identify specific jobs she could perform, see Beckley v.
Apfel, 152 F.3d 1056, 1059 (8th Cir. 1998) (Grids are fact-based generalizations about
availability of jobs for people of varying ages, education, and prior work experience,
with differing degrees of exertional impairment).

      Accordingly, we affirm.




                                          -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-